Citation Nr: 0918646	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-20 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for intrinsic neuropathy 
claimed as pinched nerves in the feet (intrinsic neuropathy).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 2003 to January 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for intrinsic neuropathy claimed as 
pinched nerves in the feet.


FINDINGS OF FACT

1.  The presumption of soundness has not been rebutted with 
respect to the claim for service connection for intrinsic 
neuropathy.

2.  The Vetarn's intrinsic neuropathy has been related to 
active service.  


CONCLUSION OF LAW

Intrinsic neuropathy was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of its decision to grant entitlement to service 
connection for intrinsic neuropathy, the Board finds that any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008) (VCAA), cannot be considered prejudicial to the 
Veteran.  The Board will therefore proceed to a review of the 
claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For purposes of 38 U.S.C.A. § 1110, every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); 
see also VAOPGCPREC 3-2003.

A presumption of soundness like the presumption that section 
1111 affords wartime Veterans also applies to peacetime 
Veterans.  See 38 U.S.C.A. § 1132 (West 2002).  The lower 
standard of rebuttal of the presumption of soundness that 
section 1132 affords peacetime Veteran's is abrogated by 
section 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section[] 1132 . . . , the 
provisions of section[] 1111 . . . shall be applicable in the 
case of any Veteran who serviced in the active . . . service 
after December 31, 1946."  38 U.S.C.A. § 1137 (West 2002).  
The Veteran had such service.

"A preexisting injury or disease will be considered to have 
been aggravated by active . . . service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); see 38 C.F.R. § 3.306(b) (2008).  "[A]n increase 
in disability must consist of worsening of the enduring 
disabilty . . .."  Davis v. Principi, 276 F.3d 1341, 1244 
(Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows.  When no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.  Wagner, 370 F.3d 
at 1096.

"[S]ection 1111 applies when a claimed disability is not 
noted upon entering service, and section 1153 applies when 
the claimed disability is noted upon entry."  Jordan v. West, 
17 Vet. App. 261, 272 (2003) citing Joint Motion of the 
Parties, Oct. 27, 2002 (emphasis in original).

As a practical matter, section 1153 and 38 C.F.R. § 3.306(b) 
would have no impact on cases in which the presumption of 
sound condition had been applied and rebutted.  In such 
cases, VA would have been required under section 1111 to find 
by clear and unmistakable evidence that the condition was not 
aggravated by service in order to conclude that there was 
preexisting injury or disease.  Such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).  VAOPGCPREC 3-2003

The plain language of section 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003.  VA amended 
the regulation implementing the presumption of soundness in 
2005 to make it consistent with the statute.  See 38 C.F.R. § 
3.304(b) (2008); cf. Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

Regarding the characteristics of clear and unmistakable 
evidence, "The word 'unmistakable' means that an item cannot 
be misinterpreted and misunderstood, i.e., it is undebatable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing 
Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) 
(other citations omitted). 

[T]he standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of 
soundness can be any evidence of record.  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2008), includes 
consideration of medical judgment, accepted medical 
principles, history with regard to clinical factors pertinent 
to basic character, origin, development of injury or disease, 
and "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Adams v. 
West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or 
the case law requiring contemporaneous clinical evidence or 
precluding medical opinion in rebutting the presumption of 
soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. 
Cir. 2000).  All the evidence of record is for consideration, 
including testimony, which can be competent or incompetent, 
credible or incredible.  See Vanerson, 12 Vet. App. at 261.  
"The Board may find that the evidence is of such low 
probative value that it does not affect the 'unmistakability' 
of the evidence showing preservice inception of the [disorder 
at issue]."  Id.

The Veteran's May 2003 service entrance examination noted the 
presence of pes planus in moderate stage.  The service 
treatment records show that, in November 2003, he had a 
possible avulsive injury in the posterior process of the 
right talus.  Later reports show swollen ankles.  He 
continued to complain of pain in his feet.  A hammer toe 
deformity was noted and proper care was prescribed.

The Veteran underwent post-service treatment from June 2004 
to March 2005 for significant tenderness over the metatarsal 
head of all toes.  After examinations, it was concluded he 
had metatarsalgia, right greater than left foot, recommended 
to be treated with shoe inserts.  The physician stated that 
this foot condition was likely exacerbated by heavy activity 
while in the military.  

The Veteran underwent a VA examination for peripheral nerves 
in April 2005.  After a thorough examination, the examiner 
concluded that the Veteran had bilateral two through five 
claw toes that were rather severe and some minor claw toeing 
of his great toes in both feet.  It was also concluded that 
he had pes planus, and was generally ligamentously lax 
throughout his body.  There was some concern that he had mild 
intrinsic neuropathy in his feet, which was causing his claw 
toeing.  He opined that intrinsic neuropathy predated the 
Veteran's service, but that his service had exacerbated his 
current problems.  The examiner noted that the Veteran's 
intrinsic neuropathy problems would likely continue to 
increase and would require surgery in the future, and that, 
although genetics contributed to his intrinsic neuropathy, it 
was exacerbated by service and partially resulted from 
service.    

In its review of the pertinent evidence of record, the Board 
initially notes that the Veteran was accepted and enrolled in 
service with a notation that he had a moderate pes planus, 
but there were no findings of a diagnosis of intrinsic 
neuropathy.  He is therefore presumed sound on entrance as to 
the intrinsic neuropathy claimed as pinched nerves of the 
feet.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  

In this regard, although the Board recognizes that the 
examiner found that the Veteran's intrinsic neuropathy had 
its onset prior to service, the Board notes that the examiner 
opined that the Veteran's pre-existing disability was 
aggravated by the Veteran's service, and thus, the Board is 
unable to conclude that there is clear and unmistakable 
evidence that the Veteran's intrinsic neuropathy existed 
prior to service and was not aggravated during service.  
Therefore, the Board finds that the presumption of soundness 
was not rebutted as to the Veteran's intrinsic neuropathy.  

Accordingly, the Board must now determine whether the 
evidence supports the grant of service connection for 
intrinsic neuropathy.  As there are multiple diagnoses of 
this disability, the Board will concede that the Veteran has 
current intrinsic neuropathy.  The Board further finds that 
the Veteran's statements regarding the fact that he 
experienced pain in his feet, associated with intrinsic 
neuropathy, during service are credible and sufficient to 
establish that he experienced such pain to these areas of the 
body during service.  

In order to prevail on the claim, there must also be evidence 
linking residuals of intrinsic neuropathy to active service.  
In this regard, the Board notes that the Veteran was examined 
just over a year of service separation with relevant 
complaints, and that his first diagnosis of intrinsic 
neuropathy was within one year and a couple months after 
service, at which time it was noted that this was equally a 
result of genetics and the Veteran's military service.

Moreover, the April 2005 examiner's opinion is in favor of a 
finding of some relationship between the Veteran's current 
intrinsic neuropathy and service, and there are no diagnoses 
against any relationship between the Veteran's intrinsic 
neuropathy and service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).
 
Accordingly, based on all of the foregoing, the Board finds 
that the evidence shows a relationship between the Veteran's 
intrinsic neuropathy, and that giving the Veteran the benefit 
of the doubt, the evidence supports the grant of service 
connection for intrinsic neuropathy.  


ORDER

Service connection for intrinsic neuropathy claimed as 
pinched nerves in the feet is granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


